           Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 1 of 21



 1                                                    THE HONORABLE RICHARD A. JONES
                                                 THE HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7 B.F. and A.A., minors, by and through their    Case No.: 2:19-cv-910-RAJ-MLP
 8 guardian Joey Fields, et al.,
                                                  PLAINTIFFS’ RESPONSE IN
 9 Plaintiffs,                                    OPPOSITION TO DEFENDANTS’
                                                  MOTION TO COMPEL ARBITRATION
10 vs.
                                                  NOTED ON MOTION CALENDAR
11 AMAZON.COM, INC., a Delaware                   FRIDAY, OCTOBER 4, 2019
   corporation, and A2Z DEVELOPMENT
12 CENTER, INC., a Delaware corporation,          ORAL ARGUMENT REQUESTED
13 Defendants.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                       600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                         SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                                                    Tel: (206) 905-7000
               Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 2 of 21



 1                                                       TABLE OF CONTENTS
                                                                                                                                                Page
 2
      INTRODUCTION .......................................................................................................................... 1
 3
      FACTUAL BACKGROUND ......................................................................................................... 2
 4
      ARGUMENT .................................................................................................................................. 4
 5               A.        Amazon Cannot Compel Arbitration on Equitable Estoppel Grounds
 6                         Because Plaintiffs Have not Exploited the Contract Containing the
                           Arbitration Clause. .................................................................................................. 5
 7               B.        Plaintiffs Cannot Be Compelled To Arbitrate on an “Account Sharing”
 8                         Theory. .................................................................................................................. 10
                 C.        Amazon Cannot Compel Arbitration via the “Intertwined / Close
 9                         Relationship” Theory of Equitable Estoppel. ....................................................... 12
10               D.        There is Nothing Unfair About Holding Amazon to the Consequences of
                           Its Contractual Choices. ........................................................................................ 14
11
   CONCLUSION ............................................................................................................................. 15
12 CERTIFICATE OF SERVICE ...................................................................................................... 17

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                                               600 UNIVERSITY STREET SUITE 2800
      OPPOSITION TO MOTION TO COMPEL                                                                                SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910-RAJ-MLP                                              i                                            Tel: (206) 905-7000
              Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 3 of 21



 1                                                 TABLE OF AUTHORITIES
 2                                                                                                                                 Page
                                                                    Cases
 3
      Brown v. Comcast Corp.,
 4       No. 16-cv-00264ABSPX, 2016 WL 9109112 (C.D. Cal. Aug. 12, 2016) ........................ 10, 14
 5 Casa del Caffe Vergnano S.P.A. v. ItalFlavors, LLC,
     816 F.3d 1208 (9th Cir. 2016) ................................................................................................... 1
 6
   Comer v. Micor, Inc.,
 7   436 F.3d 1098 (9th Cir. 2006) .......................................................................................... passim

 8 Double D Trade Co., LLC v. Lamex Foods, Inc.,
      No. C09-0919RSL, 2009 WL 4927899 (W.D. Wash. Dec. 14, 2009) ................................ 8, 13
 9
   E.I. DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S.,
10    269 F.3d 187 (3d Cir. 2001) ............................................................................................... 12, 13
11 E. W. Bank v. Bingham,
      992 F. Supp. 2d 1130 (W.D. Wash. 2014)................................................................................. 7
12
   Franklin Templeton Bank & Tr. v. Butler,
13    No. 2:15-CV-435-JNP-EJF, 2016 WL 3129141 (D. Utah June 2, 2016) .................................. 8
14 InfoSpan, Inc. v. Emirates NBD Bank PJSC,
      No. SACV111062JVSANX, 2012 WL 12960766 (C.D. Cal. Dec. 7, 2012) .......................... 14
15
   Int’l Paper Co. v. Schwabedissen Maschinen & Anlagen GMBH,
16    206 F.3d 411 (4th Cir. 2000) ..................................................................................................... 9
17 Janvey v. Alguire,
      847 F.3d 231 (5th Cir. 2017) ................................................................................................... 14
18
   Joseph v. TrueBlue, Inc.,
19    No. C14-5963 BHS, 2015 WL 575289 (W.D. Wash. Feb. 11, 2015) ....................................... 8

20 Loyola v. Am. Credit Acceptance LLC,
     No. 2:19-CV-00002-SMJ, 2019 WL 1601362 (E.D. Wash. Apr. 15, 2019) ............................. 8
21
   Madera W. Condo. Ass’n v. Marx/Okubo,
22   175 Wash. App. 1032 (2013) ................................................................................................. 6, 7

23 MAG Portfolio Consult, GMBH v. Merlin Biomed Grp. LLC,
     268 F.3d 58 (2d Cir. 2001) ...................................................................................................... 13
24
   McKee v. Audible, Inc.,
25   No. CV 17-1941-GW(EX), 2017 WL 4685039 (C.D. Cal. July 17, 2017) ............................... 8

26 Merrill Lynch Inv. Managers v. Optibase, Ltd.,
     337 F.3d 125 (2d Cir. 2003) .................................................................................................... 13
27

28
                                                                                               QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                                       600 UNIVERSITY STREET SUITE 2800
      OPPOSITION TO MOTION TO COMPEL                                                                        SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910-RAJ-MLP                                       ii                                          Tel: (206) 905-7000
               Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 4 of 21



 1 Mundi v. Union Sec. Life Ins. Co.,
      555 F.3d 1042 (9th Cir. 2009) ......................................................................................... 6, 7, 14
 2
   Nicosia v. Amazon.com, Inc.,
 3    384 F. Supp. 3d 254 (E.D.N.Y. 2019) ............................................................................... 10, 11

 4 Payne v. Amazon.com, Inc.,
     No. 2:17-CV-2313-PMD, 2018 WL 4489275 (D.S.C. July 25, 2018) ...................................... 9
 5
   Powell v. Sphere Drake Ins. P.L.C.
 6   97 Wash. App. 890 (1999), as amended (Sept. 10, 1999)............................................ 5, 7, 9, 15

 7 Rent-A-Center, West, Inc. v. Jackson,
      561 U.S. 63 (2010) ..................................................................................................................... 1
 8
   Satomi Owners Ass’n v. Satomi, LLC,
 9    167 Wash.2d 781 (2009) ............................................................................................................ 5

10 Stuart v. Korey,
      No. C16-1815 RSM, 2017 WL 1496360 (W.D. Wash. Apr. 26, 2017) .................................... 8
11
   Sunkist Soft Drinks, Inc. v. Sunkist Growers, Inc.,
12    10 F.3d 753, 757 (11th Cir.1993) ............................................................................................ 13

13 SVN Cornerstone LLC v. N. 807 Inc.,
     199 Wash. App. 1010 (2017) ..................................................................................................... 7
14
   Thomson-CSF, S.A. v. Am. Arbitration Ass’n,
15   64 F.3d 773 (2d Cir. 1995) .......................................................................................... 12, 13, 15

16 Townsend v. Quadrant Corp.,
     173 Wash. 2d 451 (2012) .................................................................................................. passim
17
   Univera, Inc. v. Terhune,
18   No. C09-5227 RBL, 2009 WL 3877558 (W.D. Wash. Nov. 18, 2009) .................................... 8

19 Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ.,
      489 U.S. 468 (1989) ................................................................................................................... 4
20

21

22

23

24

25

26

27

28
                                                                                                   QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                                           600 UNIVERSITY STREET SUITE 2800
      OPPOSITION TO MOTION TO COMPEL                                                                            SEATTLE, WASHINGTON 98101
      CASE NO. 2:19-CV-910-RAJ-MLP                                          iii                                          Tel: (206) 905-7000
           Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 5 of 21



 1                                           INTRODUCTION
 2           It is a “fundamental principle that arbitration is a matter of contract.” Rent-A-Center,

 3 West, Inc. v. Jackson, 561 U.S. 63, 67 (2010). And whether a party has entered into a binding

 4 contract to arbitrate “is strictly a matter of consent.” Casa del Caffe Vergnano S.P.A. v.

 5 ItalFlavors, LLC, 816 F.3d 1208, 1212 (9th Cir. 2016) (internal citations and quotation omitted).

 6 Every contract cited by Amazon in its Motion to Compel says that Amazon is forming an

 7 arbitration agreement with the registered user of an Alexa device. The contracts on which

 8 Amazon relies do not even arguably say that the registered user is exercising parental authority

 9 to consent for his or her children. With a few keystrokes, Amazon could have included such

10 language. But it chose not to do so. Amazon’s motion to compel tacitly concedes these points.

11 It never argues that Plaintiffs are parties to an agreement to arbitrate with Amazon. And it never

12 argues that parents agreed that children would be bound by Amazon’s arbitration agreement.

13 Instead, Amazon’s motion attempts to get through “equity” what it failed to obtain by contract.

14           Amazon’s equity-based arguments ignore the very case law Amazon cites. Washington

15 law holds that a party to an arbitration agreement can invoke equity to compel a non-signatory to

16 arbitrate claims if she “knowingly exploits” a contract containing the arbitration requirement. In

17 other words, knowingly exploiting a contract can constitute consent to the agreement. But courts

18 uniformly and sensibly hold that a non-signatory “knowingly exploits” a contract where she

19 brings claims under the contract. A non-signatory does not consent to a contract where she

20 brings only tort or statutory claims. Plaintiffs here do not bring any contract-based claims

21 against Amazon, so their choice to litigate does not constitute equitable consent to Amazon’s

22 arbitration clause.

23           Amazon also relies on a case from the Eastern District of New York in which a plaintiff

24 was compelled to arbitrate because he had obtained access to a service that was available only to

25 users who agreed to arbitrate, and he had done so by pretending that he was such a user. That

26 case has no application to Plaintiffs, who used a device that Amazon makes freely available to

27 non-registered users, who never mispresented to Amazon that they were registered users, and

28
                                                                         QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                        1                        600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                   SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                                                              Tel: (206) 905-7000
           Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 6 of 21



 1 who Amazon knew were using Alexa without being required to agree to any terms and

 2 conditions.

 3           Finally, Amazon asserts that Plaintiffs should be compelled to arbitrate because their

 4 claims are “intertwined” with their parents’ contracts with Amazon and Plaintiffs have a “close

 5 relationship” with their parents. But children do not consent to a contract merely because they

 6 are close with their parents, and Plaintiffs’ statutory claims are not “intertwined” with any

 7 contract. That is why an unbroken line of cases from the Ninth Circuit and courts in this district

 8 holds that Amazon’s argument applies only where a non-signatory to a contract attempts to

 9 compel arbitration against a consenting signatory.

10           Amazon cannot simply invoke the word “equity” to manufacture consent to a contract

11 that Plaintiffs never saw, let alone agreed to. In any event, there is nothing inequitable about

12 denying Amazon’s motion. Amazon chose (and continues to choose), for business reasons, to

13 permit children to use Alexa without requiring them to agree to any legal terms and without

14 asking parents or guardians to consent to arbitration on their behalf. No principle of equity

15 permits Amazon to retroactively broaden its contract of adhesion simply because it regrets the

16 agreement it drafted. Amazon’s motion must be denied.

17                                     FACTUAL BACKGROUND
18           Plaintiffs are children who used the Alexa devices identified in the complaint without
19 purchasing them or setting them up. See First Amended Class Action Complaint, Dkt. 24

20 (“FAC”) ⁋⁋ 38–113. Plaintiffs had no idea that, whenever they spoke to these Alexa devices,

21 Amazon was making, storing, and analyzing permanent recordings of their conversations. Id.

22 Amazon does not need to make and keep these recordings in order to operate Alexa. Id. ⁋⁋ 31–

23 33. Indeed, Amazon’s disclosures to Plaintiffs’ parents falsely represented that Amazon would

24 not make such recordings. Dkt. 57-3 at 2 (defining “Child Personal Information” to include a

25 child’s voice, representing that “we will not knowingly collect, use, or disclose this information

26 without [your] consent,” and obtaining consent for the collection of Child Personal Information

27 only in connection with “services intended for children”) (emphasis added).

28
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      2                                      Tel: (206) 905-7000
           Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 7 of 21



 1           Because Amazon has been unlawfully recording them without their knowledge or

 2 consent, Plaintiffs have brought statutory claims under the laws of their respective states. Id.

 3 ⁋⁋ 129–232. To establish these claims, Plaintiffs must generally show that (1) Amazon recorded

 4 their communications, and (2) their communications were confidential; i.e., they had a

 5 reasonable expectation that their statements in their home would not be recorded. Id.

 6           Just as Plaintiffs are not required to sign a contract before turning on a television or using

 7 a swing set, Plaintiffs were not required to enter into any contract with Amazon before using the

 8 Alexa devices at issue. See Defendants’ Motion to Compel Arbitration (“MTC”) at 13 (asserting

 9 only that “[t]he account holders of the Alexa devices at issue assented to the Amazon arbitration

10 agreement” and failing to identify any contract with Plaintiffs). Moreover, while Amazon could

11 easily have required their parents to bind Plaintiffs to contract terms as a condition of setting up

12 an Alexa device, Amazon did not do so. Rather, as argued in Amazon’s Motion to Compel, each

13 of Plaintiffs’ parents is subject to various terms and conditions between Amazon and the parents.

14 See MTC at 6-9. None of these terms and conditions states that the registered user of an Alexa

15 device consents that his or her children will also be bound to arbitrate any claims relating to their

16 use of Alexa. See, e.g., Dkt. 56-19 at 5 (“Any dispute or claim arising from or relating to this

17 Agreement or Alexa is subject to the binding arbitration governing law, disclaimer of warranties,

18 limitation of liability, and all other terms in the Amazon.com Conditions of Use. By using

19 Alexa, you agree to be bound by those terms.”) (emphasis added).

20           Amazon knows full well how to include language stating that parents consent on behalf

21 of their children in connection with Alexa. When a parent enables a feature specifically

22 designed for children (a “kids skill”), Amazon’s Parental Consent disclosure states (falsely) that

23 it will only collect the child’s voice in connection with that skill. Dkt. 57-3 at 2 (“We offer some

24 services intended for children, and in some cases we may know a child is using our services (for

25 example, when using a child profile). In these situations, children may share and we may collect

26 personal information” including voice recordings, but “[w]e will not knowingly collect, use, or

27 disclose this information without [parental] consent.”) (emphasis added); but see FAC ⁋ 2

28 (“Alexa routinely records and voiceprints millions of children without their consent or the
                                                                          QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                  600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                    SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                        3                                      Tel: (206) 905-7000
           Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 8 of 21



 1 consent of their parents.”). Amazon then includes language stating that the parent “consents to

 2 Amazon’s collection, use, and disclosure of Child Personal Information, as described [in the kids

 3 skills Parental Consent].” Id. Amazon could similarly have written its terms to require that a

 4 registered user consent on behalf of his or her child to the child resolving any disputes through

 5 binding arbitration. However, none of the terms and conditions identified by Amazon in its

 6 motion impose this requirement.

 7           Once an Alexa device is set up, Amazon allows any individual—from fellow household

 8 members to visitors—to use Alexa without creating an account or otherwise entering into any

 9 contract with Amazon. Instead, to use Alexa, any person in its proximity simply needs to say the

10 device’s “wake word.” FAC ⁋⁋ 27, 28. Amazon can recognize when an unregistered user is

11 interacting with Alexa based on the user’s voiceprint and could easily prevent Alexa from

12 responding to an unregistered user until he or she agrees to arbitrate claims. FAC ⁋ 39. But

13 Amazon does not do this. Amazon has decided, for business reasons, to allow unregistered users

14 to interact freely with Alexa without interposing any requirement to agree to anything, let alone

15 agree to arbitration.

16                                             ARGUMENT
17           The obligation to arbitrate a dispute can flow only from a contract. See Volt Info. Scis.,
18 Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989) (“Arbitration

19 under the [Federal Arbitration] Act is a matter of consent, not coercion.”). Accordingly, “a party

20 [generally] cannot be required to submit to arbitration any dispute which he has not agreed so to

21 submit.” Townsend v. Quadrant Corp., 173 Wash. 2d 451, 460–61 (2012) (internal quotation

22 marks omitted). In limited circumstances, nonsignatories can be found to consent to arbitration

23 by their conduct “under ordinary contract and agency principles,” which include the concept of

24 “equitable estoppel.” Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006). Stated

25 differently, an individual can consent to be bound by a contract in ways other than signing the

26 agreement, such as when he or she allows an agent to agree to the contract or knowingly asserts

27 rights under the contract such that it would be inequitable to allow him or her to then avoid the

28 contract’s other obligations.
                                                                         QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                 600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                   SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                       4                                      Tel: (206) 905-7000
            Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 9 of 21



 1           Amazon does not contend that any Plaintiff is a party to any arbitration agreement with

 2 Amazon. Instead, Amazon attempts to rely on three theories of equitable estoppel to supply

 3 consent by conduct when it was not given by a signature. Each of these theories is plainly

 4 inapplicable.

 5           A.      Amazon Cannot Compel Arbitration on Equitable Estoppel Grounds
 6                   Because Plaintiffs Have not Exploited the Contract Containing the
 7                   Arbitration Clause.
 8           As Amazon agrees, MTC at 11, the question of whether Defendants have a right to

 9 compel arbitration is controlled by Washington law. Under Washington law, “[a] person who is

10 not a party to an agreement to arbitrate may be bound to such an agreement only by ordinary

11 principles of contract and agency.” Powell v. Sphere Drake Ins. P.L.C., 97 Wash. App. 890, 892

12 (1999), as amended (Sept. 10, 1999). One such principle is equitable estoppel, which “may

13 require a nonsignatory to arbitrate a claim if that person, despite never having signed the

14 agreement, ‘knowingly exploits’ the contract in which the arbitration agreement is contained.”

15 Townsend v. Quadrant Corp., 173 Wash. 2d 451, 461 (2012) (quoting Satomi Owners Ass’n v.

16 Satomi, LLC, 167 Wash.2d 781, 810 (2009)). Washington courts have held that a non-signatory

17 “knowingly exploits” a contract only where he or she brings contract-based claims that arise

18 under the contract containing the arbitration agreement. By contrast, where a non-signatory

19 brings tort or statutory claims that do not arise under any contract, Washington courts have

20 repeatedly rejected arguments that such claims can be compelled into arbitration on an equitable

21 estoppel theory.

22           The lead case in Washington is Townsend.1 In that case, the court considered whether the

23 children of homeowners could be required to arbitrate their claims against the homebuilder even

24

25      1
        Amazon misleadingly refers to the decision of the Washington Court of Appeals in
   Townsend as “Townsend I” and refers to the decision of the Washington Supreme Court in
26
   Townsend as “Townsend II.” MTC at 16. In fact, the Washington Supreme Court issued only
27 one decision in the case. Amazon may use this confusing nomenclature because it prefers the
   reasoning of the Court of Appeals in Townsend. However, the Washington Supreme Court
28 expressly declined to adopt the reasoning of the Court of Appeals in Townsend. See 173 Wash.
                                                                      QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                              600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      5                                    Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 10 of 21



 1 though they were not parties to the purchase and sale agreements (“PSAs”) with the

 2 homebuilder. Townsend, 173 Wash. 2d at 453-55. The plaintiffs argued that no estoppel should

 3 apply because the “children ‘do not attempt to enforce the terms of the [contracts], nor do they

 4 base their claims on any alleged warranty contained in them.’” Id. at 461. However, the

 5 Supreme Court disagreed, reasoning that the children were bound by the PSAs because the

 6 children’s causes of action “relate directly to the PSAs, including an allegation of breach of

 7 warranty and a request for rescission.” Id. at 461. For this reason, the Court concluded that the

 8 children “can be said to be knowingly exploiting the terms of the contract and, under Mundi[ v.

 9 Union Sec. Life Ins. Co., 555 F.3d 1042 (9th Cir. 2009)], cannot avoid the arbitration clause

10 within it.” Id. at 462. Because the children’s invocation of the contract bound them to it, they

11 were obligated to arbitrate all of their claims, contractual and non-contractual, against the

12 Defendant. Id. at 462, n.2.

13           Every case applying Townsend has read the decision to turn on the fact that the plaintiffs

14 in that case brought claims arising under the contract containing the arbitration agreement. For

15 example, in Madera W. Condo. Ass’n v. Marx/Okubo, 175 Wash. App. 1032 (2013), the court

16 explained that Townsend applied equitable estoppel because “the parents and children’s claims

17 ‘relat[ed] directly’ to the purchase and sale agreement, ‘including an allegation of breach of

18 warranty and a request for rescission.’” Id. at *16 (quoting Townsend, 173 Wash. 2d at 461).

19 The court then held that the Townsend rule did not apply because the plaintiff “did not assert

20 breach of contract claims against Marx/Okubo; it asserted negligent misrepresentation and

21 professional negligence claims.” Id. The plaintiff “was not ‘knowingly exploiting the terms of

22 the contract’ because it was not basing its tort claims on the contract.” Id.; see also id. (because

23

24
   2d at 460 (“We affirm the Court of Appeals on this issue as well, but we do so for reasons that
25 differ from those given by the Court of Appeals.”) (emphasis added); id. at 924 (Stephens J.,
   concurring/dissenting) (“Importantly, the lead opinion rejects the Court of Appeals’ holding that
26
   the children must arbitrate because ‘the source of the duty of care Quadrant owed the
27 Homeowners and their children arises from the sale of the home.’”). To state the obvious, it is
   the reasoning of the Washington Supreme Court, not the rejected reasoning of the Washington
28 Court of Appeals, that controls.
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      6                                      Tel: (206) 905-7000
            Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 11 of 21



 1 plaintiff brought “tort claims [that] were based on common law and statutes[,] . . . the doctrine of

 2 equitable estoppel does not support Marx/Okubo’s argument.”).

 3           Washington state courts unfirmly apply the same analysis. See SVN Cornerstone LLC v.

 4 N. 807 Inc., 199 Wash. App. 1010 (2017) (distinguishing Townsend because, in that case “the

 5 children were attempting to enforce the terms of th[e] agreement, including its warranties” while

 6 the defendant in SVN Cornerstone were “not trying to enforce rights under Mr. Seipp’s

 7 independent contractor agreement”); Powell, 97 Wash. App. at 894 (refusing to compel

 8 arbitration against non-signatory where “[a] plain reading of Powell’s amended complaint shows

 9 that his claims are based on alleged violations of the state Consumer Protection Act and the

10 fraudulent conveyance act—not the policy of insurance itself.”).

11           Ninth Circuit precedent likewise makes clear that a party does not knowingly exploit a

12 contract simply by bringing tort or statutory claims. For example, in Comer v. Micor, Inc., 436

13 F.3d 1098, 1102 (9th Cir. 2006), a participant in an ERISA plan brought statutory claims against

14 an investment advisor and the investment advisor attempted to compel arbitration based on the

15 agreement between the advisor and the plan trustees. Id. at 1099–1100.2 The Ninth Circuit held

16 that the plan participant was not required to arbitrate his claim because:

17           Prior to his suit, Comer was simply a participant in trusts managed by others for
             his benefit. He did not seek to enforce the terms of the management agreements,
18           nor otherwise to take advantage of them. Nor did he do so by bringing this
             lawsuit, which he bases entirely on ERISA, and not on the investment
19
             management agreements. Smith Barney’s attempt to shoehorn Comer’s status as
20           a passive participant in the plans into his “knowing[ ] exploit[ation]” of the
             investment management agreements fails.
21

22 Id. at 1100 (emphasis added).

23           A long and uncontradicted line of cases interpreting Washington law stands for the same

24 proposition. See Loyola v. Am. Credit Acceptance LLC, No. 2:19-CV-00002-SMJ, 2019 WL

25
        2
         The Washington Supreme Court in Townsend adopted the analysis of Comer and a
26
   subsequent case applying Comer, Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042, 1046 (9th
27 Cir. 2009). See Townsend v. Quadrant Corp., 173 Wash. 2d 451, 461 (2012); see also E. W.
   Bank v. Bingham, 992 F. Supp. 2d 1130, 1133 (W.D. Wash. 2014) (Jones, J.) (“[T]he court
28 believes that Washington courts would apply the same standard recited in Mundi.”)
                                                                       QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                               600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                 SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      7                                     Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 12 of 21



 1 1601362, at *7 (E.D. Wash. Apr. 15, 2019) (refusing to apply equitable estoppel because the

 2 plaintiffs “do not allege Defendants breached the contract and instead claim they violated the

 3 FDCPA, UCC, and CPA” and while these claims “certainly relate to the contract, they do not

 4 arise from it directly”); McKee v. Audible, Inc., No. CV 17-1941-GW(EX), 2017 WL 4685039,

 5 at *14 (C.D. Cal. July 17, 2017) (“Here, Plaintiff has not claimed the benefits of his agreement

 6 to arbitrate his claims against Amazon. He has sued Audible and Amazon on statutory grounds

 7 . . . . As a result, Audible cannot invoke principles of equity to force Plaintiff to arbitrate his

 8 claims against it regardless of its relationship with Amazon.”); Stuart v. Korey, No. C16-1815

 9 RSM, 2017 WL 1496360, at *4 (W.D. Wash. Apr. 26, 2017) (holding that the Plaintiff was not

10 subject to equitable estoppel because he was “not attempting to enforce the Agreement while

11 avoiding the mandatory arbitration clause”); Franklin Templeton Bank & Tr. v. Butler, No. 2:15-

12 CV-435-JNP-EJF, 2016 WL 3129141, at *4 (D. Utah June 2, 2016) (distinguishing Townsend

13 because the plaintiffs in Townsend “were seeking to enforce the terms of an agreement that

14 mandated arbitration” while the Plaintiffs in Franklin Templeton were “not relying on the terms

15 of [the agreement containing the arbitration requirement] in order to bring its indemnification

16 claims”); Joseph v. TrueBlue, Inc., No. C14-5963 BHS, 2015 WL 575289, at *3 (W.D. Wash.

17 Feb. 11, 2015) (holding that the defendant was “not entitled to enforce arbitration by equitable

18 estoppel” because the plaintiff was “asserting TCPA claims that do not arise out of or relate to

19 either contract” and instead brought “statutory claims that are separate from the [ ] contract

20 itself”); Double D Trade Co., LLC v. Lamex Foods, Inc., No. C09-0919RSL, 2009 WL 4927899,

21 at *6 (W.D. Wash. Dec. 14, 2009) (declining to apply equitable estoppel because the plaintiff’s

22 “claim is based entirely on his personal guaranty [and] there is no evidence on the record that

23 [plaintiff] has sought to enforce the terms of the agreements or to take advantage of them”);

24 Univera, Inc. v. Terhune, No. C09-5227 RBL, 2009 WL 3877558, at *2 (W.D. Wash. Nov. 18,

25 2009) (refusing to apply equitable estoppel to require arbitration of claims “based on common

26 law tort principles, including tortious interference, unfair competition, and defamation” because

27 “[n]one of these causes of action shows that Mr. Terhune or Mr. Douglas ‘knowingly exploited’

28 the Associate Agreement that their respective LLCs had with Univera”).
                                                                          QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                  600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                    SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                        8                                      Tel: (206) 905-7000
            Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 13 of 21



 1           Amazon has not cited a single case that departs from the above authority. To the

 2 contrary, every case Amazon cites for the applicability of equitable estoppel confirms that the

 3 doctrine is inapplicable here. See Payne v. Amazon.com, Inc., No. 2:17-CV-2313-PMD, 2018

 4 WL 4489275, at *7 (D.S.C. July 25, 2018) (“The Court sees no meaningful difference between

 5 Townsend and the present case. . . . Like the plaintiffs in Townsend, Plaintiffs bring a breach of

 6 warranty claim that rests on the contract between Payne and Amazon, which included an

 7 arbitration agreement.”);3 Int’l Paper Co. v. Schwabedissen Maschinen & Anlagen GMBH, 206

 8 F.3d 411, 418 (4th Cir. 2000) (“International Paper’s entire case hinges on its asserted rights

 9 under the Wood-Schwabedissen contract; it cannot seek to enforce those contractual rights and

10 avoid the contract’s requirement that ‘any dispute arising out of’ the contract be arbitrated.”).

11           This uniform authority reflects that “[a] person who is not a party to an agreement to

12 arbitrate may be bound to such an agreement only by ordinary principles of contract and

13 agency.” See Powell, 97 Wash. App. at 892; see also Comer, 436 F.3d at 1101 (explaining that

14 requiring non-signatories to arbitrate based on equitable estoppel reflects “ordinary contract and

15 agency principles”). Under ordinary contract principles, a party “cannot seek to enforce . . .

16 contractual rights and avoid the contract’s requirement that any dispute arising out of the

17 contract be arbitrated.” Int’l Paper Co., 206 F.3d at 418 (internal quotation marks omitted).

18           However, neither equitable estoppel nor basic fairness supports the argument that

19 Amazon tries to advance in its motion: that any individual who uses a product can be bound to

20 arbitrate simply because she benefited from using the product.

21           Compelling Plaintiff to arbitration on these facts, under the theory of equitable
22           estoppel, would lead to absurd results where virtually any non-primary user of a
             service, even a casual visitor to a residence, would be bound by an agreement
23           without notice. By Defendant’s argument, if Plaintiff had resided with Ms.
             Stewart for only a few days and watched television at her residence, Plaintiff
24

25      3
          Indeed, in Payne, Amazon’s own briefing described the Townsend line of cases in the same
   way. See Payne, 2018 WL 1858763, Amazon.com, Inc.’s Reply Memorandum in Further
26
   Support of Motion to Compel Arbitration (arguing that “Plaintiffs’ breach of implied warranty
27 claims are contractual in nature” and citing Townsend as “applying [the] rule” that “[b]ecause
   [Plaintiff’s] claims are based upon and seek the benefit of Mr. Payne’s agreement with Amazon
28 . . . she cannot avoid arbitration.”) (emphases added).
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      9                                      Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 14 of 21



 1           would have obtained a direct benefit of the [service agreement], binding him to
             arbitration.
 2

 3 See Brown v. Comcast Corp., No. 16-cv-00264ABSPX, 2016 WL 9109112, at *8 (C.D. Cal.

 4 Aug. 12, 2016).

 5           Amazon has not cited a single case to support the proposition that simply using a product
 6 or service that is made freely available to non-registered users makes the user bound by the same

 7 terms applicable to the registered user. And the necessary implications would “lead to absurd

 8 results.” Id.

 9           In short, Townsend and every case that applies it holds that a non-signatory may be
10 compelled to arbitration only where he or she is bringing claims that arise from the contract.

11 Plaintiffs in this case bring claims only under the statutory law of their respective states. See

12 FAC ⁋⁋ 129–232. They have not agreed to be bound by any contract with Amazon, and their

13 efforts to vindicate their rights in this case do not rely on any contractual rights. Amazon cannot

14 compel arbitration on the theory that Plaintiffs have “knowingly exploited” a contract they never

15 agreed to and do not rely upon.

16           B.      Plaintiffs Cannot Be Compelled To Arbitrate on an “Account Sharing”
17                   Theory.
18           Perhaps recognizing that Plaintiffs’ legal claims do not “knowingly exploit” any contract,
19 Amazon repeatedly attempts to analogize this case to a recent “account sharing” case from the

20 Eastern District of New York. But that case is even further afield.

21           In Nicosia v. Amazon.com, Inc., 384 F. Supp. 3d 254, 275 (E.D.N.Y. 2019), the plaintiff
22 used his wife’s “Amazon Mom” account to purchase a weight-loss supplement and later brought

23 a putative class action against Amazon asserting that the supplement violated federal and state

24 product safety laws. Id. at 257-58. To enroll in an “Amazon Mom” account, “a user must accept

25 the ‘Amazon Prime Terms and Conditions,’ which incorporate an arbitration provision.” Id. at

26 258. In determining that the plaintiff should be compelled to arbitrate under the “Amazon

27 Mom” account agreement, the court explained that “[t]he indelible feature of estoppel . . . is that

28 one party has made a representation, upon which another party justifiably relies to their
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      10                                     Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 15 of 21



 1 detriment.” Id. at 273. As applied in the context of arbitration, this principle meant that a party

 2 can be compelled to arbitrate where he “implicitly represented that he was the true

 3 accountholder” and thereby causes the defendant to “justifiably rel[y] on that representation” in

 4 providing a benefit available only to the true accountholder. Id. Amazon satisfied that test in

 5 Nicosia because, by using his wife’s credentials to log into and use his wife’s account, the

 6 plaintiff had “implicitly represented that he was the true accountholder.” Id. at 274. This false

 7 representation, in turn, allowed the plaintiff to “enjoy the same contractual rights she enjoyed,

 8 viz., the right to place an order on Amazon.com.” Id. at 275. For these reasons, the court held

 9 that the plaintiff “must also be held to the arbitration clause that governs that relationship.” Id.

10           The situation here could not be further from the situation in Nicosia. Amazon asserts that

11 “any right a Plaintiff here has to use the Amazon account or Alexa service is merely derivative of

12 the Parent’s right.” MTC at 18. But Amazon cites nothing in the record to support that

13 assertion, and the assertion is unsupportable. Amazon allows anyone within shouting distance of

14 an Alexa device to use the product without agreeing to any contractual terms. FAC ¶ 26. Unlike

15 the Plaintiff in Nicosia, Plaintiffs did not “implicitly represent[]” that they were another person

16 in order to gain access to the Alexa device. The relevant analogy here is not a husband

17 impersonating his wife to use her password-protected account but, rather, a houseguest using a

18 homeowner’s grill. If the grill explodes and injures the houseguest, he would not be bound by

19 the terms of a warranty form completed by the homeowner. And if the warranty terms contained

20 an arbitration requirement, no principle of contract or equity would require that the houseguest

21 arbitrate his personal injury claim.

22           Indeed, Amazon’s argument is even weaker than the grill manufacturer’s would be.

23 Amazon can recognize and distinguish the voices of each user interacting with an Alexa device

24 and could easily have prevented unregistered users from interacting with Alexa. Unlike a grill

25 manufacturer, who has no ongoing control over who can use a grill after it is sold, Amazon is

26 able to determine at all times whether an unregistered user is using an Alexa device and to

27 require that the user (or his or her parent) provide consent to any terms Amazon wishes to

28 impose. Amazon made the fully informed business decision to allow anyone to use Alexa
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      11                                     Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 16 of 21



 1 without agreeing to any terms and conditions. Plaintiffs then used Alexa without making any

 2 representation, let alone a knowing representation, that they were a party who was bound by a

 3 contract with Amazon. Amazon cannot now claim inequity because, like the maker of virtually

 4 every product available to the public, it must answer in court to claims that it violated the rights

 5 of third-parties with whom it has no contractual privity.

 6           C.      Amazon Cannot Compel Arbitration via the “Intertwined / Close
 7                   Relationship” Theory of Equitable Estoppel.
 8           Finally, Amazon invokes cases holding that “a signatory may be required to arbitrate a

 9 claim brought by a nonsignatory where the subject matter of the dispute is intertwined with the

10 contract providing for arbitration, and the nonsignatory and signatory parties have a close

11 relationship.” See MTC at 15. Amazon’s attempt to invoke this line of cases ignores

12 unambiguous and controlling authority.

13           As both Townsend and the Ninth Circuit have explained, this “intertwined / close

14 relationship” test applies only where a non-signatory to an arbitration agreement is attempting to

15 compel arbitration against a signatory. And that makes sense, as the signatory has plainly

16 manifested his or her consent to the arbitral forum.

17           In Comer, the Ninth Circuit held that equitable estoppel principles have given rise to two

18 lines of authority in the context of arbitration:

19
             Under the first of these lines, nonsignatories have been held to arbitration clauses where
20           the nonsignatory “knowingly exploits the agreement containing the arbitration clause
             despite having never signed the agreement.” DuPont, 269 F.3d at 199 (citing Thomson-
21           CSF, 64 F.3d at 778). Under the second line of cases, signatories have been required to
22           arbitrate claims brought by nonsignatories “at the nonsignatory’s insistence because of
             the close relationship between the entities involved.” Id. (quoting Thomson-CSF, 64 F.3d
23           at 779 (quoting Sunkist Soft Drinks, Inc. v. Sunkist Growers, Inc., 10 F.3d 753, 757 (11th
             Cir.1993))) (internal quotation marks omitted).
24

25 436 F.3d at 1101 (emphasis in original). The Court held that “[b]ecause [the defendant] is

26 invoking equitable estoppel against a nonsignatory, it is the first line of cases that is relevant.”

27 Id. The court then declined to compel arbitration. Id.

28
                                                                         QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                 600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                   SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                       12                                     Tel: (206) 905-7000
            Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 17 of 21



 1           The cases on which Comer rested its analysis likewise reject Amazon’s claim that the

 2 “intertwined / close relationship” test can apply in the circumstances of this case. See E.I.

 3 DuPont de Nemours & Co. v. Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187,

 4 202 (3d Cir. 2001) (“Appellants recognize that these cases bind a signatory not a non-signatory

 5 to arbitration, but argue that this is a distinction without a difference. They are wrong.”)

 6 (emphasis in original); Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 779 (2d Cir.

 7 1995) (holding that the “intertwined / close relationship” does not apply unless the party being

 8 estopped is a signatory of the arbitration agreement).

 9           As the court explained in E.I. Dupont, “[w]hile the defendant suggests that this is a non-

10 distinction, the nature of arbitration makes it important. Arbitration is strictly a matter of

11 contract; if the parties have not agreed to arbitrate, the courts have no authority to mandate that

12 they do so.” 269 F.3d at 202 (quoting Thomson-CSF, 64 F.3d at 779); see also MAG Portfolio

13 Consult, GMBH v. Merlin Biomed Grp. LLC, 268 F.3d 58, 62 (2d Cir. 2001) (“[B]ecause

14 arbitration is guided by contract principles, the reverse is not also true: a signatory may not estop

15 a nonsignatory from avoiding arbitration regardless of how closely affiliated that nonsignatory is

16 with another signing party.”) (emphasis added); Merrill Lynch Inv. Managers v. Optibase, Ltd.,

17 337 F.3d 125, 131 (2d Cir. 2003) (“That first distinction, which Optibase contends is irrelevant,

18 is decisive; it matters whether the party resisting arbitration is a signatory or not.”). Once again,

19 Amazon’s arguments fly in the face of unbroken and well-reasoned precedent.4

20

21      4
           The cases rejecting Amazon’s position are legion. See Double D Trade Co., LLC v. Lamex
     Foods, Inc., No. C09-0919RSL, 2009 WL 4927899, at *6 (W.D. Wash. Dec. 14, 2009)
22
     (“Although a nonsignatory can enforce an arbitration agreement against a signatory because of
23   close relationships between the entities involved and between the alleged wrongs and the
     contract containing the arbitration agreement, courts have not compelled nonsignatories to
24   arbitrate under this theory.”) (citing Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042, 1046 (9th
     Cir. 2009)); InfoSpan, Inc. v. Emirates NBD Bank PJSC, No. SACV111062JVSANX, 2012 WL
25   12960766, at *4 (C.D. Cal. Dec. 7, 2012) (“Because the Bank is invoking equitable estoppel
     against a nonsignatory, only the first line of cases is relevant.”); Brown v. Comcast Corp., No.
26
     EDCV1600264ABSPX, 2016 WL 9109112, at *6 (C.D. Cal. Aug. 12, 2016) (“Because this case
27   involves a signatory Defendant attempting to bind a nonsignatory Plaintiff, the Court focuses on
     the first type.”); Janvey v. Alguire, 847 F.3d 231, 242 (5th Cir. 2017) (holding that “intertwined
28   claims” theory “governs motions to compel arbitration when a signatory-plaintiff brings an
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      13                                     Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 18 of 21



 1           In all events, even if the “intertwined / close relationship” test could be applied in this

 2 case, Amazon could not satisfy it. Plaintiffs’ claims are not “intertwined” in any way with the

 3 contract between Amazon and Plaintiffs’ parents. Amazon allowed Plaintiffs to use Alexa

 4 devices without agreeing to any contract terms. And Plaintiffs press statutory claims that do not

 5 rely on any contractual rights. If Plaintiffs’ neighbors used the same Alexa devices that

 6 Plaintiffs used and later brought statutory claims for being secretly recorded, such claims would

 7 plainly not be “intertwined” with the contracts between Amazon and Plaintiffs’ parents. The

 8 same is true of Plaintiffs’ claims. Thus, Amazon’s position ultimately reduces to the argument

 9 that non-signatories to an agreement should be bound to the agreement if they have a “close

10 relationship” with someone who has agreed to arbitrate. That position has no basis in “ordinary

11 contract and agency principles.” Comer, 436 F.3d at 1101.

12           D.      There is Nothing Unfair About Holding Amazon to the Consequences of Its
13                   Contractual Choices.
14           There is no free-floating right to require arbitration where the Defendant argues that it

15 would be unfair to have to litigate claims. Because Amazon cannot fit this case within any of the

16 narrow exceptions that allow non-parties to be bound to an arbitration agreement, Amazon’s

17 motion must be denied. See Mundi v. Union Sec. Life Ins. Co., 555 F.3d 1042, 1046 (9th Cir.

18 2009) (“[I]n light of the general principle that only those who have agreed to arbitrate are

19 obliged to do so, we see no basis for extending the concept of equitable estoppel of third parties

20 in an arbitration context beyond the very narrow confines delineated in these two lines of

21 cases.”); Comer, 436 F.3d at 1103 (rejecting third-party beneficiary theory for compelling

22 arbitration because the test “is not grounded in any principle of contract or agency law of which

23 we are aware”); Powell, 97 Wash. App. at 892 (“A person who is not a party to an agreement to

24 arbitrate may be bound to such an agreement only by ordinary principles of contract and

25 agency”); see also Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 780 (2d Cir. 1995)

26

27 action against a nonsignatory-defendant asserting claims dependent on a contract that includes
   an arbitration agreement” and does not apply “where a signatory-defendant seeks to
28 compel arbitration with a nonsignatory-plaintiff”).
                                                                          QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                  600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                    SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                        14                                     Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 19 of 21



 1 (“[T]he district court improperly extended the law of this Circuit and diluted the protections

 2 afforded nonsignatories by the ordinary principles of contract and agency. A nonsignatory may

 3 not be bound to arbitrate except as dictated by some accepted theory under agency or contract

 4 law.”) (internal quotation marks and citation omitted).

 5           In all events, there is nothing unfair about denying Amazon’s motion to compel.

 6 Amazon is one of the most technologically and legally sophisticated companies in the world. As

 7 Amazon’s own submissions in support of its motion confirm, Amazon could easily ensure that

 8 any user of an Alexa device is bound by an arbitration agreement. Amazon could do what other

 9 makers of voice-recognition technology do and require unregistered users to agree to terms

10 before using their service. And Amazon could have required Plaintiffs’ parents to bind Plaintiffs

11 to arbitrate their claims as a condition of setting up the Alexa device. But Amazon did not do

12 any of this. Instead, Amazon made a calculated business judgment to allow unregistered users to

13 interact with Alexa without ever binding them to an arbitration agreement. Plaintiffs then used

14 Alexa devices without having been given any reason to believe that, by talking to a speaker, they

15 were entering into a contract with Amazon. There is nothing inequitable about holding Amazon

16 to the litigation consequences of its fully informed business choices.

17                                           CONCLUSION
18           For the foregoing reasons, Amazon’s Motion to Compel should be denied.
19

20 Dated: September 30, 2019                     By:     /s/ Lauren Hudson
                                                 Lauren Hudson, WSBA #55124
21                                               QUINN EMANUEL
                                                 URQUHART & SULLIVAN, LLP
22
                                                 600 University St., Ste. 2800
23                                               Seattle, WA 98101
                                                 Tel.: 206.905.7075
24                                               Fax: 206.905.7100
                                                 laurenhudson@quinnemanuel.com
25
                                                 Andrew H. Schapiro (pro hac vice)
26
                                                 Stephen Swedlow (pro hac vice)
27                                               QUINN EMANUEL
                                                 URQUHART & SULLIVAN, LLP
28
                                                                      QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                              600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                     15                                    Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 20 of 21



 1                                      191 N. Wacker Drive, Suite 2700
                                        Chicago, IL 60606
 2                                      Tel: 312.705.7400
                                        Fax: 312.705.7401
 3
                                        andrewschapiro@quinnemanuel.com
 4                                      stephenswedlow@quinnemanuel.com

 5                                      Ashley C. Keller (pro hac vice)
                                        Travis D. Lenkner (pro hac vice)
 6                                      J. Dominick Larry (pro hac vice)
                                        KELLER LENKNER LLC
 7
                                        150 N. Riverside Plaza, Ste. 4270
 8                                      Chicago, IL 60606
                                        Tel.: 312.741.5220
 9                                      Fax: 312.971.3502
                                        ack@kellerlenkner.com
10                                      tdl@kellerlenkner.com
11                                      nl@kellerlenkner.com

12                                      Warren D. Postman (pro hac vice)
                                        KELLER LENKNER LLC
13                                      1300 I Street N.W., Suite 400E
                                        Washington, D.C.
14                                      Tel.: 202.749.8334
15                                      Fax: 312.971.3502
                                        wdp@kellerlenkner.com
16
                                        Attorneys for Plaintiffs and the Putative Classes
17

18

19

20

21

22

23

24

25

26

27

28
                                                            QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                    600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                      SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP           16                                    Tel: (206) 905-7000
          Case 2:19-cv-00910-RAJ-MLP Document 68 Filed 09/30/19 Page 21 of 21



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that, on September 30, 2019, I caused a true and correct copy of the

 3 foregoing to be filed in this Court’s CM/ECF system, which sent notification of such filing to

 4 counsel of record.

 5

 6
                                                       /s/ Lauren Hudson
 7                                                     Lauren Hudson, WSBA #55124

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                600 UNIVERSITY STREET SUITE 2800
     OPPOSITION TO MOTION TO COMPEL                                                  SEATTLE, WASHINGTON 98101
     CASE NO. 2:19-CV-910-RAJ-MLP                      17                                     Tel: (206) 905-7000
